DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Applicant’s communication filed on 9/30/20, wherein:
Claims 1-20 are currently pending.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. (US 10,824,142). Although the claims at issue are not identical, they are not patentably distinct from each other because both claims 1-20 of the copending and claims 1-19 of the US Patent (US 10,824,142) show e.g. “operate a robot in an autonomous mode of operation in which the robot performs one or more tasks autonomously without human intervention; determine that a strategy is not available to perform a next task autonomously after attempting to perform a plurality of strategies with respect to the next task; and in response to the determination that the strategy is not available, enter a human intervention mode of operation; and a communication interface coupled to the processor and configured to communicate control values to one or more actuators of the robot”.
Although claims 1-19 of US Patent No. US 10,824,142 have additional features.  However, it has been held that deleting elements when the function of element is not desired is obvious. See MPEP 2144.04 Section II.  Therefore, It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify or to omit the additional elements of claims 1-20 of the copending application to arrive at the claims 1-19 of the US Patent No. US 10,824,142 because the person would have realized that the remaining element would perform the same functions as before. “Omission of element and its function in combination is obvious expedient if the remaining elements perform same functions as before.” See In re Karlson (CCPA) 136 USPQ 184, decide Jan 16, 1963, Appl. No. 6857, U. S. Court of Customs and Patent Appeals.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MIAN (US 2014/0163730).
As for independent claim 1, MIAN discloses a system, comprising: 
a processor configured to operate a robot in an autonomous mode of operation in which the robot performs one or more tasks autonomously without human intervention {see MIAN at least figure 2, pars. 0034-0035 discloses the robot device 20 perform the action autonomously}; 
determine that a strategy is not available to perform a next task autonomously after attempting to perform a plurality of strategies with respect to the next task; and in response to the determination that the strategy is not available, enter a human intervention mode of operation {see figures 2, at least pars. 0035-0037 e.g. When the computer system 21 determines that the unsuccessful action is a critical action, in action 112, the computer system 21 can obtain assistance from the human user 12 using any solution.  For example, the computer system 21 can transmit a message to a computer system 14 being utilized by the human user 12, which can provide a notification for presentation to the user 12.  In response, the human user 12 can take over complete or partial control of the robotic device 20, provide information to enable the robotic device 20 to continue to perform the action independently (e.g., identify an item in a region of interest), indicate that the action cannot be performed, and/or the like;
see at also figure 5, at least pars. 0051-0052 discloses e.g. “after locating the brake rod, in action 226, the robotic device 120 can position the arm 166 and grasping manipulator 168 to enable the grasping manipulator 168 to properly approach the brake rod for grasping. When attempting to position the arm 166, the robotic device 120 may encounter one or more problems. For example, the robotic device 120 may recognize that the current position and/or angle of the main body 160 are not optimal for grasping the brake rod. In this case, in action 228, the robotic device 120 can reposition itself to a location anticipated to provide a better grasping configuration. If the robotic device 120 remains unable to grasp the brake rod, in action 230, the robotic device 120 can obtain assistance from the human user 12. The human user 12 can adjust the location of the main body 160, operate the arm 166, and/or the like, to properly locate the grasping manipulator 168”}; 
and a communication interface coupled to the processor and configured to communicate control values to one or more actuators of the robot {see at least figure 1, par. 0031-0032 discloses e.g. the robotic device 20 is shown including a sensor component 34 and an effector component 36, each of which is in communication with the computer system 21}. 
As for dep. claim 2, which discloses wherein the processor is included in the robot {see at least MIAN figure 1}. 
As for dep. claims 3-4, which discloses wherein to operate the robot in the autonomous mode of operation, the communication interface receive a high level operation to be performed by the robot, wherein the high level operation is received via a user interface {see MIAN at least figures 2, 5 and pars. 0038, 0041-0042}. 
As for dep. claims 5, which discloses wherein the high level operation identifies one or more items to be manipulated by the robot and for each of the items one or both of a source location to obtain the item and a destination location at which to place the item {see MIAN at least figure 5, pars.0041-0042; 0050-0052}.
As for dep. claim 6, which discloses wherein to operate the robot in the autonomous mode of operation, the processor is configured to initialize the system to perform the high level operation, {see MIAN at least figures 2, 5 and pars. 0034-0035;0047-0048}.
As for dep. claim 7, which discloses wherein to initialize, the processor is configured to determine one or more of robot location, robot position, robot state, robot context, and robot environment {see MIAN at least pars. 0032, 0046}.
As for dep. claim 8, which discloses wherein to operate the robot in the autonomous mode of operation, the processor is configured to determine without human intervention a plan to perform the high level operation {see MIAN at least pars. 0011; 0031}.
As for dep. claims 9-10, which discloses wherein the plan includes a set of tasks to be performed to complete the operation, and the set of tasks includes the one or more tasks; wherein the set of tasks comprises an at least partly ordered set of tasks {see MIAN at least pars. 0008, 0011, 0031,00034-0036}. 
As for dep. claim 11, which discloses wherein to operate the robot in the autonomous mode of operation, the processor is configured to recursively perform for each task to be performed and as applicable each component subtask thereof a strategy to perform the task or subtask {see MIAN at least figure 5, pars. 0052-0053}. 
As for dep. claim 12, which discloses wherein the strategy is associated with one or more skills of the robot to be applied to perform the task or subtask {see MIAN at least pars. 0007-0009, 0041}. 
As for dep. claims 13-14, which discloses wherein the processor is configured to pre-process information for a human operator to provide teleoperation of the robot, wherein to enter the human intervention mode the processor cause a human operator to commence teleoperation {see MIAN at least pars. 0009-0010; 0021, 0036-0037, 0051-0052}. 
As for dep. claim 15, which discloses wherein the processor is configured to provide a human operator in the human intervention mode of operation information to assist in performing the human intervention mode, wherein the information is based in part on data from the robot that is augmented with data from sensors {see MIAN at least figures 2, 5, pars. 0035-0037, 0051-0052}. 
As for dep. claims 16-17, which discloses wherein the robot comprises a first robot included in a plurality of robots, each at an associated location and each having a corresponding processor; and wherein the system further comprises an interface to enable teleoperation of a currently selected one of the robots, wherein two or more robots included in a plurality of robots are located in a same associated location {see MIAN at least abstract, pars. 0009, 0021, 0029-0030}.
As for independent claim 18, which discloses wherein the processor is configured to indicated a reason why the strategy is not available to perform the next task autonomously {see MIAN at least par. 0053}
As for independent claims 19- 20, which discloses a method and a computer program product embodied in a non-transitory computer readable medium comprising computer instructions for perform the similar steps as the rejected independent claim 1 above, therefore it is rejected for the same reason sets forth the rejected independent claim 1 above. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The reference of Waugh et al (US 2010/0268380) at least pars. 0070-0073 discloses after attempting to perform a plurality of strategies by the robot with respect to the next task, and in response to determination that the strategy is not available, enter a human intervention mode of operation; Watts (US 9, 623,562), Taylor US 2019/0196480 also disclose the human intervene when the robot is unable to perform the task.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kira Nguyen whose telephone number is (571)270-1614.  The examiner can normally be reached on Monday to Friday 9:00-5:00 ET.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on 571-272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIRA NGUYEN/Primary Examiner, Art Unit 3664